Citation Nr: 1528307	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-07 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1952 to March 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran was exposed to acoustic trauma during active service as well as subsequent to service via occupational and recreational activities.

2. The current hearing loss is not related to service.

3. The current tinnitus is not related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Here, duty to notify was satisfied by way of a letter sent to the Veteran in August 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The Veteran submitted lay statements and was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In April 2015, the Veteran cancelled his hearing before the Board and requested that his claims file be forwarded to the Board for adjudication.  He was afforded a VA medical examination in November 2010.  The examiner reviewed the claims file, examined the Veteran, and provided an etiology opinion supported with rationale.  Therefore, the opinion is adequate for rating purposes.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases including sensorineural hearing loss may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  The Board observes that the Veteran has a hearing loss disability for VA compensation purposes as his November 2010 VA examination shows that the threshold at 3000 Hz was above 40 decibels in both ears.  Further, he is competent to report tinnitus.  The question remains as to whether the current hearing loss and tinnitus manifested during or as a result of service.

The Veteran's DD Form 214 indicates that the Veteran was an aircraft engine mechanic.  In an August 2010 statement, the Veteran stated that his entire time in service was spent either on the flight deck of an aircraft carrier or on the flight lines.  On ship, he was exposed to the high-pitched noise of the aircraft engines and noise from the 5 inch guns.  As a plane captain, he had to work in close proximity with the noise on a daily basis.  He indicated that his hearing has slowly worsened since discharge from service in 1956.  

In his February 2013 substantive appeal, VA Form 9, the Veteran stated that as plane captain, he had to work on the engines of two planes.  He also worked in close proximity to the Banshee, which was extremely loud.  On many nights, his aircraft was parked on the hanger deck directly below the catapult and that the sound of the Banshee's engines at 100 percent power and the catapult noise was almost unbearable.  He had to stay with his assigned aircraft during flight quarters every day.  He also stated that as plane captain on the Cougar, when it was readied for the catapult, he had to climb on the fuselage and look in the intake for fuel leaks while the engine was at 100 percent power.  He said the process was extremely noisy.

Service treatment records show that at both entrance to and separation from service, the Veteran's spoken voice testing was normal in both ears.  However, the spoken voice test is a subjective and blunt measure of hearing loss, and is of little probative value in this case.  The test cannot measure audiometric threshold shifts, can neither establish nor rule out the presence of a hearing loss disability as defined in 38 C.F.R. § 3.385, and is not capable of capturing hearing loss that may have begun in service following acoustic trauma.  Particularly in light of the Court's holding in Hensley v. Brown, 5 Vet. App. 155, 159 (1993), that 38 C.F.R. § 3.385 does not necessarily preclude service connection for hearing loss that first met the regulation's requirements for hearing loss disability after service, the service examiners' indications that the spoken voice tests showed normal hearing at service separation is of little probative value.  As such, the absence of service treatment records showing in-service audiometric evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

The medical evidence includes an audiogram from July 2010.  The provider referenced the 2005 evaluation and noted that his current hearing was slightly worse than five years ago.  The provider indicated that the Veteran had the classic characteristics of a noise-induced hearing loss.  Considering his account of noise trauma while in service, the provider opined that it is plausible that the hearing loss was at least in part due to noise exposure in service.  The provider recommended that the Veteran request a compensation and pension examination for evaluation of his hearing loss and tinnitus.

The Veteran had a VA audiology examination in November 2010.  The Veteran reported his in-service acoustic trauma as discussed above.  He said his tinnitus started about 5 years ago.  He also reported minimal exposure to noise from power tools at work for 35 years, without hearing protection.  He also engaged in hunting and recreational shooting with a rifle, shotgun, and pistol.  He used hearing protection when practicing but did not use it when hunting.  He also attended a few car races without hearing protection.  The examiner documented his use of aspirin, a potentially ototoxic medication, and noted his daily consumption of coffee.  

In the opinion, the examiner observed that the Veteran's military occupational specialty has been identified by VA as having a high probability of noise exposure.  However, the examiner was unable to resolve the issue of etiology of the hearing loss and tinnitus without resorting to speculation.  The examiner cited a report from the Institute of Medicine, "Noise and Military Service-Implications for Hearing Loss and Tinnitus," which concluded that if documentation of the existence of hearing loss or tinnitus at discharge is missing, it is nearly impossible to determine whether hearing loss or tinnitus later in life is the result of noise exposure in prior service.  The examiner stated that service treatment records did not include audiograms and found that without detailed audiometric records from service, he could not assess the relationship between hearing loss and/or tinnitus and in-service acoustic trauma without resorting to speculation.  The examiner pointed out that there are a number of non-military etiologies such as age, occupational and recreational noise exposure without much hearing protection, the use of potentially ototoxic medications, and caffeine.  Thus, it would be speculative to allocate a portion of his current hearing loss and tinnitus to each of the etiologies or military noise exposure.  The examiner concluded that the etiology could not be determined to a reasonable degree of certainty based on the evidence.

Based on a review of the evidence, the Board finds that it does not support a finding of service connection for bilateral hearing loss or tinnitus.  First, while the July 2010 provider found it plausible that the hearing loss was at least in part due to noise exposure in service, this opinion is speculative.  Moreover, it does not appear that the provider considered the Veteran's history of post-service acoustic trauma.  An opinion is of limited to no probative value when it is phrased in vague terms or based on an inaccurate factual premise.  The Court has held that the use of such equivocal language as 'may' makes a statement by an examiner speculative in nature.  Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  Unfortunately, the term "plausible" is similar to "may" as both are speculative in nature.

It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  Any medical opinion, such as the July 2010 opinion, to the effect that it is plausible that there is a connection between the Veteran's hearing loss and tinnitus and his period of service is not probative.

The Board has considered the Veteran's lay statements regarding in-service acoustic trauma and the manifestation of his symptoms.  The Veteran is competent to report having been exposed to engine noise during service.  However, he is not competent to indicate whether he has a hearing loss disability or tinnitus for VA purposes as a result of the in-service acoustic trauma or whether any hearing loss disability or tinnitus is related to service.  Regarding tinnitus, the Veteran has not alleged that he has had tinnitus since service.  In fact, during his VA examination, he reported that his tinnitus started approximately five years prior to his examination.  Consequently, the Veteran's statements do not support a finding of service connection for either bilateral hearing loss or tinnitus.

The only competent and credible evidence addressing the etiology of the Veteran's hearing loss and tinnitus is the November 2010 VA examination report which includes an opinion supported by rationale.  The examiner found that an etiology opinion could not be provided without resorting to speculation.  As such, the opinion does not support a finding of service connection for bilateral hearing loss or tinnitus.

Accordingly, the preponderance of the evidence is against the Veteran's claims for service connection for hearing loss and tinnitus.  There is no evidence of complaints of, treatment for, or diagnosis of hearing loss or tinnitus during the Veteran's period of service.  There is competent and credible no evidence linking the Veteran's hearing loss or tinnitus to acoustic trauma in service.  Further, there is no evidence that either condition manifested within one year of separation from service.  The only probative medical opinion of record indicates that it would be speculative to relate the Veteran's hearing loss and tinnitus to military service.  Accordingly, the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus; the benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


